Title: François Adriaan Van der Kemp to John Adams: A Translation, 5 June 1781
From: Van der Kemp, François Adriaan
To: Adams, John



Sir
Nijmegen, 5 June. 1781

Having received several expressions of your Excellency’s friendship and esteem during your stay in Leyden, I flatter myself now that it will not be disagreeable for you to receive proof of my confidence in our friendship. It is a solicitation sir! I hope that it will not appear to you to be rash, because it is made by a friend; a man of talent, with profound and erudite judgment, and with the greatest modesty, a lover of liberty. He has a brilliant character and suffers greatly due to the misfortunes of his country and wishes to go to America. Up until now he has been the Baptist minister at Middelburg, the main city in Zeeland, and held in high esteem by all his parishioners. He would like to lead the same kind of life in America and believes that in a short time he will be able to preach in English. I have tried to persuade him, because of his talents, that if he would like to go to America he could try a different job since he is of little means. But this was in vain. Would it be possible for you, sir, to give him recommendations in Boston that would help him succeed? He would be a virtuous acquisition, enlightened and patriotic, who would be worthy of the welcome he would receive. Perhaps the Indien needs a chaplain and, even though soldiers are more necessary than ministers, a man of taste, courage and principles can, nevertheless, have great influence on the crew, as well as be an agreeable companion to the officers. Maybe he could go on this ship.
So I take leave of friend’s plea and would be dismayed if I have displeased your Excellency.
Governor Trumbull’s letter is at the press. I have finished the translation of the Articles of Confederation of the United States in 1778, as well as Dr. Cooper’s sermon, and the heads of enquiry, with the answers to it, printed at Boston, as a document relative to the Governor’s letter. One of my friends is translating other papers and speeches relative to the Massachusetts Bay constitution, and after my return to Leyden, I will write a preface to these documents that will be published at Appletern. I would be delighted to be of service, to demonstrate the simple fact of my interest in the humanitarian cause in America, and to persuade you of the esteem with which I am, sir, your Excellency’s most zealous servant

Fr. Ad. van der Kemp


P.S. At noon today I leave for Appletern to the home of Baron van der Capellen. If your Excellency would give me the honor of a response to this letter, I dare ask you to address it to Mr. van der Capellen. I sincerely apologize for not being well versed in French and English, and for not being able to explain myself more clearly and more precisely, but I am sure your Excellency will indulge me. Baron Van der Capellen van de Marsch made a manly address. Perhaps, I will have an occasion to give you further details.

